Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-22-2007

Adams USA Inc v. Reda Sports Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2395




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Adams USA Inc v. Reda Sports Inc" (2007). 2007 Decisions. Paper 1440.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1440


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-2395


                                  ADAMS USA, INC.

                                            v.

                     REDA SPORTS, INC., doing business as
                    REDA SPORTS GROUP, doing business as
               REDA SPORTS EXPRESS; SCOTT REDA, Individually,

                                                   Appellants



                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 04-cv-00718)
                     District Judge: Honorable James K. Gardner


                       Submitted under Third Circuit LAR 34.1(a)
                                 on December 12, 2006


                       Before: SMITH and ROTH, Circuit Judges
                                 and IRENAS*, District Judge


                                 (Filed March 22, 2007)




        *Honorable Joseph E. Irenas, Senior District Judge for the District of New Jersey,
sitting by designation.
                                          OPINION


ROTH, Circuit Judge:

          Scott Reda and Reda Sports, Inc. (Reda), appeal from the District Court’s orders

denying two motions to vacated default judgment. We will dismiss the appeal because it is

not properly before us.

          Adams USA, Inc. (Adams), brought a breach of contract action against Reda to

recover monies due for past sales of sporting equipment. A time-line of the procedural steps

leading to this appeal is helpful in understanding why the appeal must be dismissed:

          1. February 24, 2004: Adams served Reda with the complaint.

          2. March 16, 2004: The deadline for response pleading from Reda passed.

          3. April 7, 2004: Adams filed pleadings to obtain a default judgment.

          4. April 8, 2004: The District Court entered default judgment in favor of Adams for

$112,744.56.

          5. May 28, 2004: Reda filed an application for vacation of the default judgement.1

          6. July 14, 2004: The District Court entered an order denying application for

vacation of default because Reda failed to include a brief with its motion violating L.Civ.R.

7.1(c).

   1
    This motion was treated as a Rule 60(b) motion for relief from a final judgment
because the District Court’s order was an entry of default judgment, not simply an entry
of default. Fed.R.Civ. P. 55(c).

                                               2
       7. August 18, 2004: Reda filed a motion for vacation of default judgment.2

       8. March 31, 2005: The District Court denied motion for vacation or reconsideration

of default judgment because it was not timely under L.Civ.R. 7.1(g), and it did not otherwise

meet the standard for the District Court to reconsider its previous order.

       9. April 29, 2005: Reda filed a notice of appeal.

       Before reaching the merits of this appeal, we are required to consider whether we

have appellate jurisdiction. Bender v. Williamsport Area School District, 475 U.S. 534, 541,

106 S. Ct. 1236, 89 L. Ed. 2d 501 (1986). Ultimately, we must dismiss for lack of jurisdiction

because Reda’s notice of appeal was untimely filed. Fed. R.App. P. 4(a). The timeliness of

an appeal is a mandatory jurisdictional prerequisite. Poole v. Family Court of New Castle

County, 368 F.3d 263, 264 (3d Cir. 2004). A court may not waive the jurisdictional

requirements of Rule 4, even for “good cause.” Benn v. First Judicial District, 426 F.3d 233,

237 (3d Cir. 2005).

       At the outset we note that we are not reviewing the District Court’s entry of default

judgment. An appeal from the denial of a Rule 60(b) motion does not bring the underlying

issue up for appeal. Selkridge v. United of Omaha Life Ins. Co., 360 F.3d 155, 161 n.3 (3d

Cir. 2004). Fed. R.App. P. 4(a)(1)(A) requires notice of appeal to be filed within thirty days.

A Rule 60(b) motion will toll the appeal period until disposition of the motion “if the motion

is filed no later than 10 days after the judgment is entered.” Fed. R.App. P. 4(a)(1)(A)(vi).

   2
      The District Court treated this motion as a motion to reconsider its previous order
under L.Civ.R. 7.1(g).

                                              3
Neither the application for vacation of default nor the notice of appeal by Reda were timely

filed and this prohibits appellate review of the entry of default judgment.

       The same jurisdictional defect prevents our consideration of the District Court’s July

14, 2004, order which denied Reda’s Rule 60(b) motion for failure to adhere to a local rule.

The denial of the Rule 60(b) motion is a final order and must be appealed within thirty days.

Fed. R.App. P. 4(a)(4)(b)(ii) requires that a party intending to challenge an order disposing

of a motion listed in Fed. R.App. P. 4(a)(4)(a) (including a 60(b) motion) must file a timely

notice of appeal from the entry of the order disposing of the last such remaining motion. For

a notice of appeal of the July 14, 2004, order to have been timely, it must have been filed by

August 13, 2004; Reda’s next contact, of any kind, with the District Court was a motion for

vacation of default judgment, filed on August 18, 2004. Reda’s appeal of the July 14 order

is untimely because it is outside the thirty day time limit for a notice of appeal. Even

assuming the August 18 motion was proper, it was not made within ten days of the entry of

the order denying the Rule 60(b) motion to toll the appeal period.

       The last item for consideration is the District Court’s denial of Reda’s August 18,

2004, motion for vacation of default judgment. The District Court treated this motion as a

motion for reconsideration and denied it on March 31, 2005, as untimely filed. Reda’s April

30, 2004, notice of appeal, filed within 30 days of the order denying reconsideration, is only

timely as to that order. Fed. R.App. P. 4(a)(1)(A). Nevertheless, we must decline to exercise

jurisdiction. Motions for reconsideration are allowed at the District Court level under the



                                              4
L.Civ.R. 7.1(g), but must be filed and served within ten days after entry of the order

concerned. In this case Reda’s motion for reconsideration was filed over a month later. An

untimely motion for reconsideration is “void and of no effect.” Amatangelo v. Borough of

Donora, 212 F.3d 776, 780 (3d Cir. 2000).3 There is no right of appeal from a void motion,

and we must decline jurisdiction. See id.

       Because Reda's Notice of Appeal was not timely filed, we lack jurisdiction to decide

the merits of his appeal. Therefore, for the reasons set out above, this appeal is

dismissed.




   3
    See also Construction Drilling, Inc., v. Chusid, 90 Fed. Appx. 630, 2004 WL 232836,
*2 (3d Cir. 2004) (citing Amatangelo) (dismissing appeal of motion for reconsideration,
filed under L.Civ.R. 7.1(g) for lack of jurisdiction, in a non-precedential opinion).

                                             5